Citation Nr: 0530738	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
arthritis.

2.  Entitlement to an effective date prior to January 27, 
2000, for the establishment of service connection for 
arthritis of the thoracic spine and cervical spine, bilateral 
shoulder strains, a right shoulder scar, a right elbow 
strain, a left elbow strain with arthritis, and bilateral 
knee strains with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961, and from December 1961 to August 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied, among other things, service connection 
for bilateral hip arthritis.  This matter also comes before 
the Board from a January 2003 RO decision that an effective 
date earlier than January 27, 2000, was not warranted for the 
establishment of service connection for arthritis of the 
thoracic spine and cervical spine, bilateral shoulder 
strains, a right shoulder scar, a right elbow strain, a left 
elbow strain with arthritis, and bilateral knee strains with 
arthritis. 

In a June 2001 decision, the Board noted that a claim of 
service connection for arthritis of multiple joints was 
denied by the Board in September 1999, but that it appeared 
that the RO had reviewed the claim on the merits.  The Board 
then, essentially, reviewed the matter as an application to 
reopen this previously denied claim, reopened it, and 
remanded the reopened claim for further development and 
adjudication.  Thereafter, in October 2002, the RO 
established service connection for arthritis of several 
joints and other disabilities, but denied service connection 
for bilateral hip arthritis.  

The Board notes than in a February 2004 substantive appeal 
the veteran requested a hearing before the Board, but that in 
March 2004 he withdrew this request.


FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hip arthritis 
that had its onset in service or was otherwise related to his 
military service.

2.  In September 1999, the Board denied the veteran's claim 
of entitlement to service connection for multiple joint 
arthritis.  This is a final decision.

3.  On January 27, 2000, the RO received from the veteran a 
petition to reopen the previously denied claim of entitlement 
to service connection for multiple joint arthritis.  

4.  In a June 2001 decision, the Board reopened the veteran's 
claim of entitlement to service connection for multiple joint 
arthritis, and in October 2002, the RO established service 
connection for arthritis of the thoracic spine and cervical 
spine, bilateral shoulder strains, a right shoulder scar, a 
right elbow strain, a left elbow strain with arthritis, and 
bilateral knee strains with arthritis, effective January 27, 
2000.  


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hip arthritis that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

2.  The Board's September 1999 denial of the veteran's claim 
of entitlement to service connection for multiple joint 
arthritis is final.  38 U.S.C.A. § 7104 (West 2002).

3.  An effective date for a grant of service connection for 
arthritis of the thoracic spine and cervical spine, bilateral 
shoulder strains, a right elbow strain, a left elbow strain 
with arthritis, and bilateral knee strains with arthritis, 
prior to January 27, 2000, is not warranted.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.400(q)(r) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for bilateral hip arthritis and that an effective date 
earlier than January 27, 2000, is warranted for the 
establishment of service connection for arthritis of multiple 
joints.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In a June 2000 Statement of the Case as well as in October 
2002 and May 2005 Supplemental Statements of the Case, the 
veteran was advised of the laws and regulations pertaining to 
his claim of entitlement to service connection for bilateral 
hip arthritis.  Collectively, these documents informed him of 
the evidence of record and explained the reasons and bases 
for the denial of this claim.  

In addition, the veteran was sent letters dated in October 
2001, February 2002, and March 2004 that collectively 
informed him of the evidence necessary to substantiate his 
claim for service connection for bilateral hip arthritis, 
what evidence they would obtain and what he could do to help 
obtain additional evidence.  These letters also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim. 

The Board finds that the VCAA notice requirements have been 
met with respect to this service connection issue, because 
while the notice provided was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent adjudication of it (see the May 2005 Supplemental 
Statement of the Case), and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Regarding the earlier effective date claim, the Board notes 
that in a January 2004 Statement of the Case the veteran was 
advised of the laws and regulations pertaining to that claim.  
He was also advised of the evidence of record and of the 
reasons and bases for the denial of this claim.  He was also 
sent a letter in May 2005 that informed him of the evidence 
necessary to substantiate this claim for an earlier effective 
date, what evidence the RO would obtain and what he could do 
to help obtain additional evidence; and, essentially, it was 
requested that he provide any medical evidence in his 
possession that pertained to this claim. 

The Board finds that the VCAA notice requirements have also 
been met with respect to the effective date issue, because 
while the notice provided was not given prior to the first 
AOJ adjudication of the claim and even though the claim was 
not subsequently readjudicated, earlier effective date claims 
such as the one before the Board in the decision below 
generally involve a determination as to when a claim was 
received or when entitlement arose, whichever date is later.  
The relevant evidence to review is already of record, and the 
veteran does not claim otherwise.  As law rather than the 
facts is controlling with respect to this issue, further 
discussion of VCAA notice (and the duty to assist, for that 
matter) is not necessary.  In any event, it is pointed out 
that VCAA notice with respect to this claim was provided more 
than a year ago.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.  The Board thus finds that any error in 
the timing of the VCAA notice was not prejudicial to the 
veteran, and there is no reason in further delaying the 
adjudication of the claims decided herein.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that VA and 
private medical records have been obtained and associated 
with the claims folder, including pursuant to the June 2001 
Board remand.  In addition, a VA examination was accomplished 
and an opinion sought (and received), pursuant to the June 
2001 and September 2003 Board remands.  In June 2005, the RO 
received a statement from the veteran to the effect that he 
had no additional evidence to submit.

Thus, on appellate review of these issues, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.


a.  Entitlement to service connection for bilateral hip 
arthritis

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if such disorders 
are manifested to a degree of 10 percent within one year 
after separation from service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

If there is no evidence of a chronic condition during service 
or during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b) (2005).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records, covering both 
periods of active duty, are negative for a diagnosis of a hip 
disability and for any treatment for a hip disability or 
injury.  In a April 1959 report of medical history filled out 
by the veteran, he indicated that he then suffered from (or 
at some prior time suffered from) swollen or painful joints, 
but did not elaborate, and a June 1966 separation examination 
report indicates that his lower extremities were normal.  The 
records do indicate that he sustained injuries to his left 
shoulder and face in March 1962 when he fell off of a truck, 
but there is no indication that he injured either hip. 

The post-service medical evidence includes a January 1994 VA 
medical record which indicates that on examination it was 
determined that the veteran had a right hip flexor.  Other VA 
outpatient treatment records and private medical records, 
including from the Southwest Medical Center and PHS Indian 
Hospital (to include various ambulatory records) reflect that 
the veteran has been consistently diagnosed with arthritis 
and/or osteoarthritis since 1995.  None of these records, 
however, indicate whether the veteran was treated for or 
diagnosed with hip arthritis.  An April 1995 ambulatory 
record indicates that hip X-rays were going to be ordered, 
but there is no indication that X-rays were actually taken.

A VA examination (a contract examination conducted by QTC 
Medical Services) was accomplished in March 2002, the report 
of which indicates that the veteran related that arthritis of 
multiple joints, including in his hips, had its onset in 1970 
and was the result of being assaulted in service in March 
1962.  The veteran related that he noticed deterioration, 
pain, and weakness, among other things, of his joints since 
he sustained injuries as a result of the assault.  

Physical examination revealed that the veteran had a limp 
favoring the right lower extremity, and that the appearance 
of the hip joints was within normal limits.  Range of motion 
of the hips was normal and without pain, and motion was not 
limited by pain, fatigue, weakness, or a lack of endurance or 
coordination.  X-rays of the hips revealed mild early 
arthritis of the right hip and mild to moderate arthritis of 
the left hip.  The examiner, who at some point edited the 
examination report by hand and under his initials, opined 
that the degenerative changes were more likely than not 
secondary to the veteran's "lumbar spine issues" and less 
likely secondary to previous trauma, including a traumatic 
injury.  The examiner noted that findings were more 
consistent with overuse over the years which is consistent 
with the veteran's age, and that there were no significant 
calcifications or findings on X-ray that were consistent with 
a previous traumatic injury.    

In an October 2002 decision, the RO established service 
connection for arthritis of the thoracic spine, cervical 
spine, bilateral shoulder strains, a right shoulder scar, a 
right elbow strain, a left elbow strain with arthritis, and 
bilateral knee strains with arthritis.

In a March 2004 statement, a VA examiner, who reviewed the 
claims folder, opined that, upon a review of all of the 
medical evidence, he could see no evidence that could help in 
corroborating a finding that the veteran's hip arthritis was 
related to trauma in service.  He also opined that it was 
also unlikely that hip arthritis was caused by any disability 
in any other part of the veteran's body, or that this 
arthritis was made worse by any service-connected disability.  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for bilateral hip arthritis.  While the 
veteran's service medical records clearly indicate that he 
injured his shoulder and face in service in March 1962, these 
records do not indicate that he injured his hips at that time 
or that he was ever treated for a hip injury or disability 
while in service.  





While the veteran indeed currently has bilateral hip 
arthritis, none of the medical evidence discussed above even 
suggests that this disability is related to his military 
service (to include any injury sustained in service) or any 
of his service-connected disabilities, to include service-
connected arthritis of other joints (i.e. thoracic spine, 
cervical spine, knees, or left elbow).  In fact, the VA 
examiner who reviewed the claims folder in March 2004 was of 
the opinion that the veteran's bilateral hip arthritis was 
not related to trauma in service or any of the veteran's 
other disabilities, to include his service-connected 
disabilities.  And, while the examiner who examined the 
veteran in March 2002 was of the opinion that the bilateral 
hip arthritis was more likely related to "lumbar spine 
issues," it is pointed out that service connection has not 
been established for a lumbar spine disability and that this 
examiner was also of the opinion that bilateral hip arthritis 
was not likely related to a traumatic injury. 

While the veteran's statements contending that his bilateral 
hip arthritis is related to an injury sustained in service - 
as a result of an assault or otherwise - have been carefully 
considered, there is no indication in the record that he has 
a medical background or training.  Therefore he does not have 
the expertise to provide a medical opinion concerning the 
etiology of his bilateral hip arthritis.  His contentions in 
this regard are thus entitled to no probative weight.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The bottom line in this matter is that the objective medical 
evidence does not indicate that the veteran suffers from 
bilateral hip arthritis that was incurred in or aggravated by 
his military service, or that was casued or aggravated by a 
service-connected disability.  The preponderance of the 
evidence is against this claim of entitlement to service 
connection for bilateral hip arthritis and as such, the 
benefit-of-the-doubt doctrine does not apply; and, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





b.  Entitlement to an effective date prior to January 27, 
2000, for the establishment of service connection for 
arthritis of the thoracic spine and cervical spine, bilateral 
shoulder strains, a right shoulder scar, a right elbow 
strain, a left elbow strain with arthritis, and bilateral 
knee strains with arthritis

A review of the record reflects that in September 1999, the 
Board denied the veteran's claim of entitlement to service 
connection for multiple joint arthritis.  This decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005). 

On January 27, 2000, the RO received, essentially, an 
application from the veteran to reopen the claim for 
entitlement to service connection for multiple joint 
arthritis based on the submission of new and material 
evidence.  Ultimately, in a June 2001 decision, the Board 
reopened this claim, and in an October 2002 decision, the RO 
established service connection for arthritis of the thoracic 
spine and cervical spine, bilateral shoulder strains, a right 
shoulder scar, a right elbow strain, a left elbow strain with 
arthritis, and bilateral knee strains with arthritis, 
effective January 27, 2000.

The veteran asserts that an earlier effective date for the 
grant of service connection for these disabilities is in 
order.  The Board emphasizes, at the outset, that, generally, 
the September 1999 denial of the previously filed claim 
stands as a bar to any award of benefits prior to that date.  
While a finding of clear and unmistakable error in the Board 
decision would constitute an exception to the finality of 
that decision (see 38 C.F.R. § 20.1400 (2005)), the veteran 
has not, at least at this point, indicated that he is 
requesting a earlier effective date under this theory, nor 
has he filed a such a motion with the Board.  Pursuant to the 
legal authority cited to above, the decision is final.  

The governing legal criteria provide that the effective date 
of an award based on a claim for compensation which is 
reopened after a final decision by new and material evidence 
will be the day of receipt of claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(q),(r) (2005).  

The earliest submission by the veteran subsequent to the 
September 1999 Board denial relevant to the veteran's claim 
for service connection for multiple joint arthritis was the 
statement received on January 27, 2000 (in fact, it appears 
that this was the first statement of any kind received from 
him subsequent to this decision); hence, it is the earliest 
document that can be construed as a petition to reopen the 
claim.  The RO assigned the effective date of the grant of 
benefits in this matter as the date of the veteran's petition 
to reopen his claim-the earliest possible date on the basis 
of the current record.  

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
January 27, 2000, for the established of service connection 
for arthritis of the thoracic spine and cervical spine, 
bilateral shoulder strains, a right shoulder scar, a right 
elbow strain, a left elbow strain with arthritis, and 
bilateral knee strains with arthritis, the date of receipt of 
the veteran's application to reopen a claim of entitlement to 
service connection for multiple joint arthritis.  Thus, the 
claim for an earlier effective date must be denied.  
38 U.S.C.A. § 5110 (West 2002 & Supp 2005); 38 C.F.R. 
§ 3.400(q),(r) (2005).  

The Board notes the veteran's contention to the effect that 
he has continually prosecuted this claim since 1997 or at 
since least some date prior to January 2000, but emphasizes 
that it is legally bound in its decisions by applicable 
statutes, VA regulations, and precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(a),(c) (West 2002).

In reaching its decision in this case, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2005); Gilbert, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a bilateral hip arthritis is denied.

An effective date earlier than January 27, 2000, for the 
grant of service connection for arthritis of the thoracic 
spine and cervical spine, bilateral shoulder strains, a right 
shoulder scar, a right elbow strain, a left elbow strain with 
arthritis, and bilateral knee strains with arthritis is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


